--------------------------------------------------------------------------------

Exhibit 10.3


[image00001.jpg]
111 W. 19th St., 8th Floor
New York, NY 10011



December 3, 2019


Yunyoung Shin
New York, NY


Dear Yunyoung:


It is with great pleasure that we extend to you an offer to join NFE Management
LLC (together with its affiliates, “NFE”), as set forth below. This letter is
referred to as the “Letter Agreement”.


Title:
Chief Accounting Officer. You will devote your full working time to NFE.
   
Start Date:
Your employment will commence on or about December 3, 2019 (the “Start Date”).
   
Location of
Employment:
You will be an employee of NFE at its office in New York, NY. You understand and
agree that you may be required to travel frequently in respect of your duties to
NFE.
   
Compensation:
Your base salary will be $200,000 per annum, payable in accordance with the
regular payroll practices of NFE in effect from time to time. As an exempt
employee, your salary shall constitute your compensation for all hours worked
each workweek, regardless of the number of hours worked.


In addition, you are eligible to receive a discretionary annual bonus, as
determined by NFE in its sole discretion.  The discretionary bonus (if any) will
be paid to you no later than March 15 of the immediately subsequent calendar
year so long as you are an active employee at, and not have given or received
notice of termination prior to, the time of the bonus payment.
   
Benefits:
You will be eligible to participate in any employee benefit plan that NFE
provides for the benefit of its employees generally, as in effect from time to
time and subject to the applicable terms and conditions of the plans.
   
Work
Authorization:
Employment with NFE is contingent upon your unrestricted authorization to work
in the United States and providing documentation establishing your identity and
authority to work within the time period specified by law.
   
Set-off:
You acknowledge and agree, without limiting NFE’s rights otherwise available at
law or in equity, that, to the extent permitted by law, any or all amounts
payable to you by NFE or any of its affiliates may be set-off against any or all
amounts or other consideration payable by you to NFE or any of its affiliates;
provided that any such set-off does not result in a penalty under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”).
   
Policies and
Procedures:
You agree to comply fully with all NFE policies and procedures applicable to
employees, as amended and implemented from time to time, including, without
limitation, tax, regulatory, and compliance procedures.




Page 1 of 6

--------------------------------------------------------------------------------

Employment Offer Letter
Yunyoung Shin
December 3, 2019

Employment
Relationship:
This Letter Agreement is not a contract of employment for any specific period of
time, and subject to the notice provisions herein, your employment is “at will”
and may be terminated by you or by NFE at any time and for any reason or no
reason.


You agree to provide NFE with at least thirty (30) days’ advance written notice
of your resignation of employment (the “Notice Period”). NFE may, in its sole
discretion, direct you to cease performing your duties, refrain from entering
NFE’s offices, and/or restrict your access to NFE systems, trade secrets, and
confidential information during all or part of the Notice Period.  NFE shall
have the right at any time during the Notice Period to waive any or all of the
applicable notice period without any further obligations to you, including but
not limited to, making any payments to you in lieu of notice.
   
Protective
Covenants:
You shall not, directly or indirectly, without prior written consent of NFE, at
any time during your employment hereunder (including any Notice Period), provide
consultative services to, own, manage, operate, join, control, participate in,
be engaged in, employed by or be connected with, any business, individual,
partner, firm, corporation, or other entity that directly or indirectly competes
with (any such action, individually, and in the aggregate, to “compete with”),
any of NFE or its affiliates (the “NFE Group”).


You hereby agree that if you resign your employment or are terminated for Cause
(as hereinafter defined), for twelve (12) months thereafter (which twelve (12)
month period shall be inclusive of the Notice Period (as defined above)), you
shall not directly or indirectly provide consultative services to, own, manage,
operate, join, control, be employed by, participate in, or be connected with,
any business, individual, partner, firm, corporation, or other entity that
directly or indirectly competes with the business of the NFE Group.


You further agree that you shall not, directly or indirectly, for your benefit
or for the benefit of any other person (including, without limitation, an
individual or entity), or knowingly assist any other person to during your
employment with NFE and for twelve (12) months thereafter, in any manner,
directly or indirectly:


(a)          hire or solicit the employment or services of any person who
provided services to NFE or any member of the NFE Group, as an employee,
independent contractor or consultant at the time of the termination of your
employment with NFE or within six (6) months prior thereto;


(b)          solicit any person who is an employee of NFE or any member of the
NFE Group to resign from NFE or any member of the NFE Group or to apply for or
accept employment with any enterprise;


(c)          solicit or otherwise attempt to establish any business relationship
(in connection with any business in competition with NFE or any member of the
NFE Group) with any limited partner, investor, person, firm, corporation or
other entity that is, at the time of your termination of employment, or was a
client, investor or business partner of NFE or any member of the NFE Group; or


(d)          interfere with or damage (or attempt to interfere with or damage)
any relationship between NFE and any member of the NFE Group and their
respective clients, investors, business partners, or employees.




Page 2 of 6

--------------------------------------------------------------------------------

Employment Offer Letter
Yunyoung Shin
December 3, 2019

 

As a condition of employment, you must sign a confidentiality and proprietary
rights agreement, in a form acceptable to NFE, and that agreement shall remain
in full force and effect after it is executed and following termination of your
employment for any reason with NFE or any of its affiliates. The obligations set
forth in such agreement shall be considered “Protective Covenants” for purposes
of this Letter Agreement and are incorporated herein by reference.


The provisions set forth above in (or incorporated into) this “Protective
Covenants” section, together with the Notice Period above, are collectively
referred to in this Letter Agreement as the “Protective Covenants.”


“Cause” means (i) your willful misconduct or gross negligence in the performance
of your duties to NFE; (ii) your failure to perform your duties to NFE or to
follow the lawful directives of the Board of Directors of NFE (the “Board”);
(iii) your commission of, indictment for, conviction of, or pleading of guilty
or nolo contendere to, a felony or any crime involving moral turpitude; (iv)
your failure to cooperate in any audit or investigation of the business or
financial practices of NFE; (v) your performance of any material act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation of the property
of NFE; (vi) your breach of any Protective Covenant set forth herein (or
otherwise incorporated by reference herein); or (vii) your material breach of
this Letter Agreement (excluding the Protective Covenants set forth herein (or
otherwise incorporated by reference herein)) or any other agreement with NFE,
including, without limitation, a violation of the code of conduct or other
written policy of such entity; provided, however, that discharge pursuant to
this clause (vii) shall not constitute discharge for “Cause” unless you have
received written notice from NFE stating the nature of such breach and affording
you an opportunity to correct fully the act(s) or omission(s), if such a breach
is capable of correction, described in such notice within ten (10) days
following your receipt of such notice.
   
Arbitration:
The parties agree to resolve any controversy, dispute or claim arising out of or
relating to your compensation, your employment or the termination thereof or the
Letter Agreement or breach thereof (each, a “Dispute”) through good faith
negotiation. To the extent any Dispute cannot be resolved by good faith
negotiation, the parties agree to submit to binding arbitration administered by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or a successor
organization, located in New York, NY by a single arbitrator pursuant to its
Employment Arbitration Rules & Procedures then in effect.  Except as otherwise
authorized by applicable law, all awards of the arbitrator shall be binding and
non-appealable. The arbitrator’s final award shall be made in writing and
delivered to the parties within thirty (30) calendar days following the close of
the hearing and shall provide a reasoned basis for the resolution of any Dispute
and any relief provided. Judgment upon the award of the arbitrator may be
entered in any court having jurisdiction. The arbitrator may grant injunctions
or other relief. Notwithstanding anything else set forth herein, neither party
shall be precluded from applying to a proper court for injunctive relief by
reason of the prior or subsequent commencement of an arbitration proceeding as
herein provided. The parties waive the right to (i) join or consolidate claims
by other individuals or entities against the other party (including, but not
limited to, by becoming a member of a class in a class action); or (ii) bring,
maintain, participate in, receive money from, or arbitrate any claim as part of
a class, representative, multi-plaintiff, or collective action. If, despite the
parties’ express intent to proceed only in individual arbitration, a court
nonetheless orders that a class, representative, multi-plaintiff, or collective
action should proceed, it may proceed only in court. Any issue concerning the
validity or enforceability of this waiver must be decided only by a court and an
arbitrator shall have no authority to determine the validity or enforceability
of this waiver. The parties agree that this “Arbitration” section shall be
governed by the Federal Arbitration Act, and that the arbitrator shall apply New
York law to the merits of any Dispute, without regard to conflicts of law
principles.




Page 3 of 6

--------------------------------------------------------------------------------

Employment Offer Letter
Yunyoung Shin
December 3, 2019

Governing Law:
This Letter Agreement will be covered by and construed in accordance with the
laws of New York, without regard to the conflicts of laws provisions thereof.
EXCEPT AS OTHERWISE PROVIDED ABOVE IN THE “ARBITRATION” SECTION, YOU HEREBY
AGREE THAT EXCLUSIVE JURISDICTION WILL BE IN A COURT OF COMPETENT JURISDICTION
IN NEW YORK, NY AND WAIVE OBJECTION TO THE JURISDICTION OR TO THE LAYING OF
VENUE IN ANY SUCH COURT.
   
Section 409A:
The intent of the parties is that payments and benefits hereunder comply with
Section 409A, to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Letter Agreement shall be interpreted and administered to
be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, you shall not be considered to have terminated
employment with NFE for purposes of this Letter Agreement, and no payment shall
be due to you under this Letter Agreement, until you would be considered to have
incurred a “separation from service” from NFE within the meaning of Section
409A. Each amount to be paid or benefit to be provided to you pursuant to this
Letter Agreement that constitutes deferred compensation subject to Section 409A
shall be construed as a separate identified payment for purposes of Section
409A. Notwithstanding anything to the contrary in this Letter Agreement, to the
extent that any payments to be made upon your separation from service would
result in the imposition of any individual penalty tax imposed under Section
409A, the payment shall instead be made on the first business day after the
earlier of (i) the date that is six (6) months following such separation from
service and (ii) your death.
   
Miscellaneous:
Notwithstanding the provisions referenced above in the “Arbitration” section, if
you commit or are about to commit a breach of any of the Protective Covenants,
NFE shall have the right to have the provisions of this Letter Agreement
specifically enforced by any court having equity jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to NFE
and that money damages will not provide an adequate remedy to NFE. NFE may also
take all such other actions and remedies available to it under law or in equity
and shall be entitled to such damages as it can show it has sustained by reason
of such breach.




Page 4 of 6

--------------------------------------------------------------------------------

Employment Offer Letter
Yunyoung Shin
December 3, 2019

 
The parties acknowledge that: (i) the type and periods of restriction imposed in
the Protective Covenants are fair and reasonable and are reasonably required to
protect and maintain the proprietary interests of NFE or other legitimate
business interests and the goodwill associated with the business of NFE; (ii)
the time, scope, geographic area and other provisions of the Protective
Covenants have been specifically negotiated by sophisticated commercial parties;
and (iii) because of the nature of the business engaged in by NFE and the fact
that investors can be and are serviced and investments can be and are made by
NFE wherever they are located, it is impractical and unreasonable to place a
geographic limitation on the agreements made by you. You acknowledge and agree
that NFE has advised you to seek legal counsel.


If any covenant contained in the Protective Covenants, or any part thereof, is
held to be unenforceable by reason of it extending for too great a period of
time or over too great a geographic area or by reason of it being too extensive
in any other respect, the parties agree such covenant shall be interpreted to
extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographic areas as to which it may be enforceable
and/or over the maximum extent in all other respects as to which it may be
enforceable.


The unenforceability of any Protective Covenant shall not affect the validity or
enforceability of any other Protective Covenant or any other provision or
provisions of this Letter Agreement. The temporal duration of the Protective
Covenants shall not expire, and shall be tolled, during any period in which you
are in violation of any Protective Covenant, and all such restrictions shall
automatically be extended by the period of your violation of any such
restrictions.


This Letter Agreement, and all of your rights and duties hereunder, shall not be
assignable or delegable by you. Any purported assignment or delegation by you in
violation of the foregoing shall be null and void and of no force and effect.
This Letter Agreement may be assigned by NFE Management LLC to any affiliate
thereof or to a person or entity which is an affiliate or successor in interest
to all or substantially all of the business operations of NFE. Upon such
assignment, the rights and obligations of NFE hereunder shall become the rights
and obligations of such affiliate person or entity.


You shall provide reasonable cooperation in connection with any action or
proceeding (or any appeal from any action or proceeding) which relates to events
occurring during your employment. This provision shall survive any termination
of this Letter Agreement.
NFE may withhold from any amounts and benefits due to you under this Letter
Agreement such Federal, state, and local taxes as may be required or permitted
to be withheld pursuant to any applicable law or regulation.


This Letter Agreement contains the entire understanding of the parties and may
be modified only in a document signed by the parties and referring explicitly to
this Letter Agreement. NFE’s affiliates are intended beneficiaries under this
Letter Agreement.   If any provision of this Letter Agreement is determined to
be unenforceable, the remainder of this Letter Agreement shall not be adversely
affected thereby.  Moreover, if any one or more of the provisions contained in
this Letter Agreement is held to be unenforceable, any such provision will be
construed by limiting and reducing it so as to be enforceable to the maximum
extent compatible with applicable law.  In executing this Letter Agreement, you
represent that you have not relied on any representation or statement not set
forth herein, and you expressly disavow any reliance upon any such
representations or statements.




Page 5 of 6

--------------------------------------------------------------------------------

Employment Offer Letter
Yunyoung Shin
December 3, 2019

If you agree with the terms of this Letter Agreement and accept this offer of
employment, please sign and date this Letter Agreement in the space provided
below and return a copy to Human Resources within seven (7) days of the date
hereof to indicate your acceptance. We look forward to you joining the NFE team.


This Letter Agreement may be signed in counterparts, each of which shall be
deemed an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.



 
Sincerely,
     
NFE MANAGEMENT LLC
     
By:
       
AGREED AND ACCEPTED AS OF
     
 
    Yunyoung Shin    







Page 6 of 6